MORROW, Circuit Judge
(dissenting). In my opinion the question involved in this case has been clearly and distinctly decided by the Supreme Court of the United States in a number of cases. When the controversy between the land grant railroad companies and the settlers first arose with respect to lands within the place limits of the grant, it involved two questions: First, did the right of the railroad company attach to the odd-numbered sections described in the grant upon the fixing of the general route of the line of road, or upon the filing of the map of definite location of the line of road, in the land office? Second, did the right of the pre-emption or homéstead settler attach upon the settlement upon the land, or upon his entry of the land in the land office? With respect to these two questions the law was declared to be that the opposing rights of the railroad company and an individual entryman were to be determined, not by the fixing of the general route of the road by the railroad company, or the mere occupation of the land by the pre-emption or homestead settler, but by the state of the record in the land office. On the part of the railroad company, its right did not attach to the lands within the place limits of the grant until it had definitely located the line of its road, as shown by the accepted map of its line of road filed in the land' office; and on the part of the pre-emption or homestead settler, his right did not attach until he had made an entry of the land in the land office. Whichever of these acts was first in point of time was first in right. This was the state of the law until May 14, 1880, when Congress passed the act providing that a homestead settler on unsurveyed land should be allowed the same time to file his homestead application and to perfect his original entry in the land office as was then allowed to a preemption settler. 21 Stat. 140, c. 89 (U. S. Comp. St. 1901, p. 1392). This was a period of three months from the date of the receipt at the district land office of the approved plat of the township embracing the settlement. Under this act the settler on unsurveyed land had for the first time the right to enter land and have the entry relate bade to the date of settlement, but such right was only acquired by complying with the statute.
*921In Kansas Pacific Railway Company v. Dunmeyer, 113 U. S. 629, 1540, 5 Sup. Ct. 566, 28 L. Ed. 1122, the homestead entry was made July 25, 1866. The line of the definite location of the company’s road was filed with the Commissioner of the General Land Office at Washington September 21, 1866. Referring to the filing of the map of definite location of the road, the court said:
“When the line was fixed, which we have already said was by the act of filing this map of definite location in the General Land Office, then the criterion was established by which the lands to which the road had a right were to be determined. Topographically this determined which were the 10 odd ■sections on each side of that line where the surveys had then been made. Where they had not been made, this determination was only postponed until the survey should have been made. This filing of the map of definite location furnished also the means of determining what lands had previously to that moment been sold, reserved, or otherwise disposed of by the United States, :and to which a pre-emption or homestead claim had attached; for by examining the plats of this land in the office of the register and receiver, or in the General Land Office, it could readily have been seen if any of the odd sections within 10 miles of the line had been sold, or disposed of, or reserved, or a homestead or pre-emption claim had attached to any of them.”
Again, on page 641 of 113 U. S., page 571 of 5 Sup. Ct. (28 L. Ed. 1122), the court said:
“It is not conceivable that Congress intended to place these parties as contestants for the land, with the right in each to require proof from the other ■of complete performance of its obligation. Least of all is it to be supposed that it was intended to raise up, in antagonism to all the actual settlers on the ■soil, whom it had invited to its occupation, this great corporation, with an interest to defeat their claims, and to come between them and the government as to the performance of their obligations. The reasonable purpose of the government undoubtedly is that which it expressed, namely, while we are giving liberally to the railroad company, we do not give any lands we have already sold, or to which, according to our laws, we have permitted a preemption or homestead right to attach. No right to such land passes by this grant.”
And again, on page 644 of 113 U. S., page 573 of 5 Sup. Ct. (28 L. Ed. 1122) :
“Of all the words in the English language, this word ‘attached’ was probably the best that could have been used. It did 'not mean mere settlement, residence, or cultivation of the land; but it meant a proceeding in the proper land office by which the inchoate right to the land was initiated. It meant that by such a proceeding a right of homestead had fastened to that land, which could ripen into a perfect title by future residence and cultivation. With the performance of these conditions the company had nothing to do. The right of the homestead having attached to the land, it was excepted out of the grant as much as if in a deed it had been excluded from the conveyance by metes and bounds.”
In Maddox v. Burnham, 156 U. S. 544, 546, 15 Sup. Ct. 448, 39 L. Ed. 527, the settler, Maddox, had gone upon the land in October, 1866, but made no attempt to enter it as a homestead until the succeeding spring, and after the withdrawals in favor of the railroad company had been ordered by the Secretary of the Interior. It appeared, however, that after Maddox and his father-in-law had gone upon the land the latter went to the land office for Maddox and himself to get permission from the register of the land office to go upon the land, put up houses, and live in them until the following spring, when they *922would enter the land as homesteads. The register gave the permission, and under this permission they occupied the lands and made improvements, and when they went in the succeeding spring for the purpose of making their homestead entries they were told that the land had been withdrawn. Upon these facts the settler insisted that his equitable rights in occupying the land and placing improvements thereon antedated the withdrawals and were superior to the legal title. In denying these alleged equitable rights the Supreme Court said:
“This claim of the defendant cannot be sustained. At the time of these transactions the mere occupation of land, with a purpose at some subsequent time of entering it for a homestead, gave to the party so entering no rights. The law in force (Act May 20, 1862, c. 75, 12 Stat. 392), made the entry of the land office the initial fact. Section 1 authorized any one possessed of the prescribed qualifications ‘to enter one quarter section, or a less quantity, of unappropriated public lands.’ Section 2 provided that the person applying should, upon his application, make affidavit, among other things, ‘that such application is made for his or her exclusive use and benefit, and that said entry is made for the purpose of actual settlement and cultivation, * * * and upon filing the said affidavit with the register or receiver, and on payment of $10, he or she shall thereupon be permitted to enter the quantity of lands specified.’ So the law stood until May 14, 1880 (21 Stat. 141, c. 89 [U. S. Comp. St. 1901, p. 1393]), when an act was passed, the third section of which is as follows: ‘See. 3. That any settler who has settled, or who shall hereafter settle, on any of the public lands of the United States, whether surveyed or unsurveyed, with the intention of claiming the same under the homestead laws, shall be allowed the same time to” file his homestead application and perfect his original entry in the United States land office, as is now allowed to settlers under the pre-emption laws to put their claims on record, and his right shall relate back to the date of settlement, the same as if he settled under the pre-emption laws.’ ”
The court, in referring to the settler’s occupation of the land, said:
“It is true that he claims that he had permission from the register of the land office to go upon the land and occupy it; but the register had no power to give such permission. He had no general control over the unappropriated public lands. He could vest no rights, legal or equitable, in any individual other than such as are authorized by statute. His authority was limited to receiving and acting upon applications for homestead or pre-emption entry, and it cannot be that any such unauthorized permission of a local land officer can create a right not given by the statute, or defeat a title conveyed by the government in full compliance with the law.”
In Tarpey v. Madsen, 178 U. S. 215, 222, 20 Sup. Ct. 849, 44 L. Ed. 1042, the subject was again reviewed by the Supreme Court and it was held that the opposing rights of an individual entryman to the railroad company were to be determined by the state of the record in the land office. Whether the court intended to say that the act of May 14, 1880, to which reference was made, applied only to a controversy between individual occupants of the land, and not to a controversy between an individual entryman and the railroad company, is immaterial in this case, in view of later decisions. What the court said was this:
“It is undoubtedly true that one occupying land with a view of pre-emption is given 30 days within which to file with .the register of the land office his declaratory statement (Rev. St. § 2264), and since 1880 the same right has been possessed by one desiring to make a homestead entry (Act May 14, 1880, c. 89, § 3, 21 Stat. 141 [U. S. Comp. St. 1901, p. 1393]). So that any controversy between two occupants of a tract open to pre-emption and homestead entry is *923not determined by the mere time of the filing of the respective claims in the land office, but by the fact of prior occupancy, and these controversies are of frequent cognizance. Oral evidence, therefore, of the date of occupancy, may be decisive of the controversy between such individual applicants for a tract of public land, but by decisions of this court, running back to 1882, as between a railroad company holding a land grant and an individual entryman the question of right has been declared to rest not on the mere matter of occupancy, but upon the state of the record.”
Again, on page 227 of 178 U. S., page 853 of 20 Sup. Ct. (44 L. Ed. 1042), the court said:
“And surely Congress, in making a grant to a railroad company, intended that it should be of present force, and of force with reasonable certainty. It meant a substantial present donation of something which the railroad company could at once use, and use with knowledge of that which it had received. It cannot be supposed that Congress contemplated that, as in this case, a score of years after the line of definite location had been fixed and made a matter of record, some one should fake possession of a tract apparently granted, and defeat the company’s record title by oral testimony that at the time of the filing of the map of definite location there was an actual, though departed, occupant of the tract, and therefore that the title to it never passed.”
In Northern Pacific Railroad Company v. Colburn, 164 U. S. 383, 17 Sup. Ct. 98, 41 L. Ed. 479, it was distinctly held that mere occupation of land by a homestead settler, unaccompanied by a filing of the claim in the land office, did not exclude a tract from the operation of the grant to the railroad company. It is true that the land there claimed to have been occupied by the homestead settler at the time of the definite location of the line of the railroad was surveyed public land. In the present case the land was unsurveyed, but under Act May 14, 1880, c. 89, 21 Stat. 140 (U. S. Comp. St. 1901, p. 1392), and section 2266 of the Revised Statutes the homestead settler was allowed three months after the receipt of the plat of survey at the district land office to file his homestead application. If he filed this application within this time it was provided that “his right should relate back to the date of the settlement, the same as if he settled under the pre-emption laws.” It was only upon complying with this statute that the previous occupation of unsurveyed land by the homestead settler was recognized as “a claim.” If lie failed to comply with the statute, his occupation of the land at the time of the definite location of the line of road was precisely the same as though the land had been surveyed at the time of such location and he had failed to make his claim of record in the land office at that time. The land would not he excluded from the grant. In this case, in referring to the decision of the Supreme Court of Montana, the court said:
“And if it be true, as matter of law, that mere occupation or cultivation of the premises at the time of the filing of the map of definite location, unaccompanied by any filing of a claim in the land office then or thereafter, excludes the tract from the operation of the land grant, the decision of the Supreme Court of Montana was right But frequent decisions of this court have been to the effect that no pre-emption or homestead claim attaches to a tract until an entry in the local land office.”
The decision in the case of Nelson v. Northern Pacific Railroad Company, 188 U. S. 108, 23 Sup. Ct. 302, 47 L. Ed. 406, is not in conflict with these prior decisions. The railroad grant under considera*924tion in that case was the same as in the present case. The railroad company had fixed the general route of its road extending coterminous with the land in controversy and within 40 miles thereof by filing a plat of such route with the Commissioner of the General Land Office on August 20, 1873. It had also definitely located the line of its railroad coterminous with and within less than 40 miles of the land on December 6, 1884. Three years prior to the latter date Nelson, who was then conceded to have been qualified to enter public lands under the homestead act, went upon and occupied the land in controversy and continued to reside thereon. The land was not surveyed until 1893, but as soon as it was surveyed he attempted to enter it under the homestead laws of the United States. His application was rejected solely because, in the judgment of the local land office, it conflicted with the grant to the Northern Pacific Railroad Company. The opinion of the court, by Mr. Justice Harlan, reviews previous decisions of the Supreme Court and the Department of the Interior for the purpose of determining whether the railroad company acquired a vested interest in the, land upon the fixing of the general route of the road opposite the land in controversy on August 20, 1873, or when the line of the road was definitely located on December 6, 1884. . From this review the court reached the conclusion that the railroad company acquired no vested interest in any particular section of land until after the definite location of the line of its road had been made, as shown by the accepted map of its line filed in the land office on December 6, 1884. Three years prior to the latter date, as before stated, Nelson had gone upon and occupied the land as a homestead settler, and the court was of opinion that:
“His continuous occupancy of it, with, a view, in good faith, to acquire it under the homestead laws as soon as it was surveyed, constituted * * * a claipa upon the land within the meaning, of the Northern Pacific act of 1864.”
In another place the court says:
“He [Nelson] acted with as much promptness as was possible under the circumstances.”
Again:
“The settler waited from 1881 to 1893 for the land to he surveyed, and as soon as that was done he attempted to enter it under the homestead law in the proper office.”
The court, referring to the provisions of the act of May 14, 1880, says:
“Nelson settled on unsurveyed public land, in which the railroad company had no vested or specific interest, and the third section of the act of 1880 was purposeless, if it did not allow him to perfect his title under the homestead laws as soon as the land was surveyed.”
The last five words of this quotation are italicized by the court to emphasize the fact that Nelson had his claim of a homestead on record in the land office in accordance with the provisions of the act of 1880, thus making the entry relate back to the occupation of the land by him and giving him a right prior to the definite location of the road.
*925At the same term of the court at which the Nelson Case was decided the Supreme Court decided the case of Oregon & California Railroad Company v. United States, 189 U. S. 103, 23 Sup. Ct. 615, 47 L. Ed. 726. The opinion of the court was also by Mr. Justice Harlan. The controversy in that case involved the construction of the grant to the California & Oregon Railroad Company (Act July 25, 1866, c. 242, 14 Stat. 239), the terms of which, so far as the present question is concerned, are substantially the same as those of the Northern Pacific Railroad grant. In that case, as in the Nelson Case, the railroad company had received patents from the United States under its grant to the lands in dispute. That case involved lands within the indemnity limits of the railroad grant. The lands had been occupied for a number of years previous to the completion of the survey by the homestead settlers. Immediately upon the completion of the survey, and before any claims by the homestead settlers had been filed, the railroad company selected the lands as part of its grant. After such location, but within the 90 days allo-wed by the act of May 14, 1880, applications to enter the lands as homesteads were made by the occupants of the lands. The court held that the rights of the occupants under the circumstances were superior to those of the railroad company, on the ground that after the lands had been surveyed the settler had promptly taken the necessary steps to protect his rights under the homestead laws. The court says:
“But it is contended that, as the selection by the company * * * was prior to the application by the respective settlers for entry under the homestead laws, its right to the lands in question was superior to that asserted by the settlers. This view is completely met by the fact that the settler, by prior occupancy in good faith, could avail himself of the homestead acts whenever, by an official survey, the w'ay is opened by the government for him to do so, and by the fact that, within 90 days after these lands were surveyed, he filed in the proper office his application to enter them under the homestead laws of the United States. He moved with due diligence to protect and perfect the right acquired by his occupancy of the land with the intention to avail himself of the benefit of those laws. That right was not to be affected or impaired by the fact that the lands were not surveyed at the date of occupancy. Nelson v. Northern Pacific Railway, above cited; Ard v. Brandon, 156 U. S. 537. 543, 15 Sup. Ct. 406, 39 L. Ed. 524; Tarpey v. Madsen, 178 U. S. 215, 219, 20 Sup. Ct. 849, 44 L. Ed. 1042. * * * In the Tarpey Case it was said that ‘the right of one who has actually occupied [pubic lands] with an intent to make a homestead or pre-emption entry cannot be defeated by the mere lack of a place in which to make a record of his intent,’ and that if a settler was in possession before definite location, ‘with a view of entering it as a homestead or pre-emption claim, and was simply deprived of his ability to make his entry or declaratory statement by the lack of a local land office, he could undoubtedly, when such office was established, have made his entry or declaratory statement in such way as to protect his rights.’ So, if the condition of the lands, being unsurveyed, prevents the making by a boua fide occupant of a proper application of record to enter them under the homestead laws his rights will not be lost, if, after the lands are surveyed, he applied in due time to enter the lands under those laws. And such has been held to be the object and effect of Act May 14, 1880, c. 89, 21 Stat. 140 (U. S. Comp. St. 1901, p. 1392).”
The contention of the appellant that the opinion of the Supreme Court in these cases must be construed in the light of the opinion of the court in the case of Northern Pacific Railroad Company v. Sanders, 166 U. S. 620, 17 Sup. Ct. 671, 41 L. Ed. 1139, may be admitted; *926but such a construction does not change the law with respect to the question now under consideration. In the Sanders Case the Northern Pacific Railroad Company brought suit to recover possession of an odd-numbered section within the primary limits of its grant. Prior to the definite location of the line of its railroad opposite to and past the section of land in dispute, certain persons qualified to enter mineral lands under the laws of the United States entered upon the land in controversy and filed upon it as mineral land, applying for patents therefor and conforming in all respects to the provisions of the laws of the United States relating to “mineral lands and mining resources.” Applications for these lands as mineral lands were pending in the land office undetermined at the time the railroad company filed its map of definite location. The defendants, who subsequently entered into the possession of the lands, did not assert title in themselves at the time of the definite location of the line of railroad, but resisted the claim of the railroad company upon the ground that the lands were excluded from its grant by reason of the fact that there were claims to the lands pending in the land office at the time of the definite location of the road. The claims consisted, as stated, in the application of certain persons to purchase the lands as mineral lands. The lands were not in fact mineral lands, and it does not appear what became of the applications. The court, in commenting upon this feature of the case, said:
“As the lands in. question were not free from those claims at the time the plaintiff definitely located its line of road, it is of no consequence what disposition was or has been made of the claims subsequent to that date.”
The court accordingly held that the lands did not pass to the railroad company by the terms of the grant, for the reason that claims to the land were pending in the land office at the time of the definite location of the road. The distinction to be drawn between that case and the one at bar is the fact that in the former case the applications to purchase the land as mineral land were on file and pending in the land office undetermined when the line of definite location of the road was fixed, while in the present case no such application was pending, nor, under the law, was it permissible for the homestead settler to make application for a homestead upon unsurveyed land. As said by the Secretary of the Interior in Southern Pacific Railroad Co. (Branch) v. Lopez, 3 Land Dec. Dep. Int. 130, 131, cited as authority in Nelson v. Northern Pacific Railway Company, supra:
“Under the homestead law it is the ‘entry’ which reserves land (except for the short period during which it is reserved by settlement under the act of May 14,1880), and not any occupation by the claimant before or after it.”
In Sturr v. Beck, 133 U. S. 541, 547, 10 Sup. Ct. 350, 352, 33 L. Ed. 761, decided in 1890, the Supreme Court held that:
“A claim of the homestead settler * * * is initiated by an entry of the land, which is effected by making an application at the proper land office, filing the affidavit, and paying the amounts required by sections 2238 and 2290 of the Revised Statutes (U. S. Comp. St. 1901, pp. 1367, 1389).”
It appears that on July 6, 1882,. the Northern Pacific Railroad Company filed with the General Land Office its map of definite location *927of the line of said railroad, coterminous with and within less than 40 miles of the land in controversy. One Martin Lamlein settled upon the land in the year 1877, and continued to reside thereon until his death in August, 1889. During this time the land was unsurveyed, and therefore not open to entry as a homestead. Preceding Lamlein’s death the appellant succeeded to Lamlein’s possessory right by purchase or an agreement to purchase the improvements on the land. The appellant has since continued to reside upon the land. The land was surveyed in 1891, and the township plat of the survey embracing it was filed in the land office August 10, 1891. No attempt was made to enter the land by any one until June 29, 1896, when the appellant applied to make a homestead entry. There was, therefore, no entry of record in the land office at the time of the definite location of the line of the railroad, and no entry was made within three months from the date of the receipt at the district land office of the approved plat of survey of the township embracing the land, under the provisions of the act of May 14, 1880. The land was, therefore, free from any homestead claim or right, and the title passed to the railroad company under the grant.
It is contended further by appellees that Lamlein was not a qualified entryman and that his occupation of the land at the time of the definite location of the line of railroad did not exclude it from the grant to the railroad company for the following reasons: (1) It is not shown that Lamlein was a citizen of the United States. (2) It is not shown that Lamlein was not the proprietor of more than 160 acres of land in any state or territory of the United Slates. (3) Tt appears from the evidence that prior to Lamlein’s death he had sold or agreed to sell whatever right he had to the land to the appellant. It is contended that under section 2290 of the Revised Statutes, as amended by Act March 3, 1891, c. 561, § 5, 26 Stat. 1095, 1096 (U. S. Comp. St. 1901, p. 1389), this act amounted to an abandonment of the land. It would seem that either of these objections would be sufficient to defeat Lamlein’s homestead claim.
In my opinion the decree of the Circuit Court should be affirmed.